         Case 1:14-mc-00187-AJN Document 23 Filed 08/23/21 Page 1 of 1



                                                                                              8/23/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Commissions Import Export S.A.,

                         Plaintiff,
                                                                                  14-mc-187 (AJN)
                 –v–
                                                                                       ORDER
  Republic of the Congo,

                         Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received non-party Ecree’s letter request for a pre-motion conference and

Plaintiff’s letter in response. Dkt. Nos. 21-22. The request for a pre-motion conference is

denied. If Ecree files a motion to quash, Plaintiff will have two weeks to file an opposition, and

Ecree will have one week after that to file a reply. At that time, the Court will inform the parties

whether a conference is necessary or if the Court will decide the motion on the papers.



       SO ORDERED.

 Dated: August 23, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
